 
 
I 
108th CONGRESS 2d Session 
H. R. 5217 
IN THE HOUSE OF REPRESENTATIVES 
 
October 5, 2004 
Mr. Castle (for himself and Mr. Kirk) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To provide for the security and safety of rail transportation systems in the United States, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Railroad Security and Public Awareness Act of 2004. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Rail worker security training program 
Sec. 3. Public awareness 
Sec. 4. Railroad security upgrades   
2.Rail worker security training program 
(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Homeland Security, in consultation with appropriate law enforcement, security, and terrorism experts, representatives of railroad carriers, and nonprofit employee organizations that represent rail workers, shall develop and issue detailed guidance for a rail worker security training program to prepare front-line workers for potential threat conditions. 
(b)Program elementsThe guidance developed under subsection (a) shall require such a program to include, at a minimum, elements that address the following: 
(1)Determination of the seriousness of any occurrence. 
(2)Crew communication and coordination. 
(3)Appropriate responses to defend oneself. 
(4)Use of protective devices. 
(5)Evacuation procedures. 
(6)Psychology of terrorists to cope with hijacker behavior and passenger responses. 
(7)Live situational training exercises regarding various threat conditions, including tunnel evacuation procedures. 
(8)All employee training provisions included in the Transportation Security Directive (SD RAILPAX–04–01 and SD RAILRAX–04–02) issued under the authority of section 114 of title 49, United States Code, by the Transportation Security Administration on May 20, 2004. 
(9)Any other areas that the Secretary deems appropriate. 
(c)Railroad carrier programsNot later than 60 days after the Secretary issues guidance under subsection (a) in final form, each railroad carrier shall develop a rail worker security training program in accordance with that guidance and submit it to the Secretary for approval. Not later than 30 days after receiving a railroad carrier’s program under this subsection, the Secretary shall review the program and approve it or require the railroad carrier to make any revisions the Secretary considers necessary for the program to meet the guidance requirements. 
(d)TrainingNot later than 180 days after the Secretary approves the training program developed by a railroad carrier under this section, the railroad carrier shall complete the training of all front-line workers in accordance with that program. 
(e)UpdatesThe Secretary shall update the training guidance issued under subsection (a) from time to time to reflect new or different security threats, and require railroad carriers to revise their programs accordingly and provide additional training to their front-line workers. 
(f)Security training program grantsThe Secretary of Homeland Security is authorized to make grants to railroads (including intercity, heavy, and light rail), hazardous materials shippers, owners of rail cars used in the transportation of hazardous materials, universities, colleges, and research centers, and State and local governments (for railroad facilities and infrastructure) for full or partial reimbursement of costs incurred to implement the program detailed in subsection (a). 
(g)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Homeland Security $250,000,000 for fiscal year 2006 to carry out the purposes of this section. Amounts appropriated pursuant to this subsection shall remain available until expended. 
(h)DefinitionFor purposes of this section, the term front-line workers means heavy and light rail employees who have daily access to the operations infrastructure and passengers of their rail systems.  
3.Public awarenessNot later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security, shall develop a national plan for public outreach and awareness. Such plan shall be designed to increase awareness of measures that the general public, railroad passengers, and railroad employees can take to increase railroad system security. Such plan shall also provide outreach to railroad carriers and their employees to improve their awareness of available technologies, ongoing research and development efforts, and available Federal funding sources to improve railroad security. Not later than 9 months after the date of enactment of this Act, the Secretary of Homeland Security shall implement the plan developed under this section. 
4.Railroad security upgrades 
(a)Security improvement grantsThe Secretary of Homeland Security is authorized to make grants to railroads (including intercity passenger and heavy and light rail), hazardous materials shippers, owners of rail cars used in the transportation of hazardous materials, universities, colleges, and research centers, and State and local governments (for railroad facilities and infrastructure) for full or partial reimbursement of costs incurred to prevent or respond to acts of terrorism, sabotage, or other railroad security threats, including providing for— 
(1)technologies for reduction of tank car vulnerability; 
(2)demonstration of bridge and tunnel inspection technologies; 
(3)security and redundancy for critical communications, electric power (including traction power), computer, and train control systems essential for secure railroad operations or to continue railroad operations after an attack impacting railroad operations; 
(4)the security of hazardous material transportation by railroad; 
(5)secure passenger railroad stations, trains, and infrastructure; 
(6)public security awareness campaigns for passenger train operations; 
(7)the sharing of intelligence and information about railroad security threats; 
(8)train tracking and interoperable communications systems that are coordinated to the maximum extent possible; 
(9)additional police and security officers, including canine units; and 
(10)all provisions included in the Transportation Security Directives (SD RAILPAX–04–01 and SD RAILPAX–04–02) issued under the authority of section 114 of title 49, United States Code, by the Transportation Security Administration on May 20, 2004. 
(b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Homeland Security $250,000,000 for fiscal year 2006 to carry out the purposes of this section. Amounts appropriated pursuant to this subsection shall remain available until expended. 
 
